Citation Nr: 0117977	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  01-03 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

Entitlement to service connection for residuals of a right 
shoulder injury.

Entitlement to service connection for residuals of a low back 
injury.

Entitlement to service connection for residuals of a right 
ankle injury.

Entitlement to service connection for bilateral pes planus.

Entitlement to a higher rating for residuals of a left wrist 
injury manifested by a scar, initially assigned a 
zero percent evaluation, effective from January 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1975 to July 
1982.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2001 RO rating decision that denied service 
connection for residuals of a right shoulder injury, 
residuals of a low back injury, residuals of a right ankle 
injury, and bilateral pes planus; and granted service 
connection for residuals of a left wrist injury manifested by 
a scar and assigned a noncompensable evaluation for this 
condition, effective from January 2000.  The issue of service 
connection for bilateral pes planus will be addressed in the 
remand section of this decision.


FINDINGS OF FACT

1.  The veteran's right shoulder, low back, and right ankle 
conditions in service were acute and transitory, and resolved 
without residual disability.

2.  Chronic right shoulder, low back, and right ankle 
disorders are not demonstrated.

3.  The residuals of a left wrist injury have been manifested 
primarily by an essentially asymptomatic scar since January 
2000.


CONCLUSIONS OF LAW

1.  Right shoulder, low back, and right ankle disabilities 
were not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  The criteria for a compensable rating for residuals of a 
left wrist injury manifested by a scar, initially assigned a 
noncompensable evaluation, effective from January 2000, are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Codes 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for service connection for 
residuals of a right shoulder injury, residuals of a low back 
injury, residuals of a right ankle injury, and a higher 
rating for residuals of a left wrist injury.  

Although the record reveals that all of the veteran's service 
medical records have not been obtained, the medical evidence 
reveals that the veteran does not have chronic disabilities 
of the right shoulder, low back or right ankle.  Under the 
circumstances, no useful purpose would be obtained by a 
remand of the case to the RO to attempt to obtain additional 
service medical records because service connection cannot be 
granted for disabilities the veteran does not have, and 
service connection has already been granted for the residuals 
of a left wrist injury.  The veteran has been provided with 
VA medical examinations with regard to the claims and he and 
his representative have been provided with a statement of the 
case that discusses the pertinent evidence, and the laws and 
regulations related to the veteran's claims, that essentially 
notifies the veteran of the evidence needed to prevail on his 
claims.  Under the circumstances, the Board finds that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claims at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claim as required by the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of these claims.  The Board 
finds that all relevant evidence has not been obtained with 
regard to the claim for service connection for bilateral pes 
planus for the reasons noted in the remand section of this 
decision.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Residuals of a Right Shoulder Injury

Service medical records show that the veteran was seen in 
November 1980 for a reported chronic problem with his right 
shoulder.  He stated that when he placed his right arm into 
certain positions he developed numbness and pain.  An X-ray 
study of the right shoulder revealed no significant 
abnormalities.  The available service medical records do not 
show further complaints or findings regarding the right 
shoulder.

The veteran underwent an enlistment examination for the U.S. 
Army National Guard in June 1990.  Complaints or findings of 
a right shoulder condition were not listed on the report of 
this examination.

VA medical records show that the veteran was treated and 
evaluated for various medical problems in 2000.  The salient 
medical reports with regard to the claims being considered in 
this appeal will be discussed in the appropriate sections.

The veteran underwent a VA medical examination in March 2000 
to determine the nature and extent of any right shoulder 
disability.  He gave a history of a right shoulder injury 
during basic training in 1976.  He reported that, since then, 
he had had continuous problems doing overhead work.  On 
examination, the right shoulder was level.  There was some 
limitation of motion of the right shoulder and pain with 
motion.  No other abnormalities were noted.  The diagnosis 
was that of near normal examination of the right shoulder 
with subjective complaints of pain.

The service medical records reveal that the veteran was seen 
for right shoulder problems, but these records do not show 
the presence of a right shoulder disability.  The post-
service medical records show that the veteran underwent a VA 
medical examination in March 2000 that showed no right 
shoulder condition other than subjective complaints of pain 
with limitation of motion.  These findings are insufficient 
to demonstrate the presence of a chronic disability of the 
right shoulder.  38 C.F.R. § 3.303(b).

As the evidence does not demonstrate the presence of a 
current chronic right shoulder disability, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for residuals of a right shoulder 
injury, and the claim is denied.

Residuals of a Low Back Injury

Service medical records reveal that the veteran was seen in 
January 1978 for complaints of low back pain.  There was pain 
in the left kidney area.  The assessment was that of rule out 
proteinuria.  In May 1978, he was seen for complaints of back 
pain.  There was tenderness on pressure of the chest area.  A 
back disorder was not found.  In June 1981, he was seen for 
complaints of low back pain.  He gave a history of landing on 
his buttocks during a parachute drop.  A pinched nerve was 
suspected.  A physical therapy report of the veteran's 
treatment in June 1981 shows the assessment of sacroiliac 
joint pain that was resolving.  An X-ray study of the low 
back area in June 1981 showed no abnormalities.  The 
available service medical records show no further complaints 
or findings of a low back condition.

The service department report of the veteran's medical 
examination in June 1990 for enlistment in the U.S. Army 
National Guard was negative for complaints or findings of a 
low back disorder.

In March 2000, the veteran underwent a VA medical examination 
in order to determine the nature and extent of any low back 
disability.  He gave a history of a low back injury in 1976 
during a parachute jump.  Examination of the back revealed no 
scoliosis or kyphosis.  There was no tenderness on palpation 
of the paravertebral musculature.  There were no visible 
scars over the buttocks or sacrum.  There was some limitation 
of motion and pain with motion.  No other low back 
abnormalities were found.  The diagnosis was that of low back 
pain without clinical evidence of motor or sensory nerve 
compression.

A review of all the evidence shows that the veteran was seen 
for low back problems in service, but the service medical 
records do not demonstrate the presence of a chronic back 
disability.  The post-service medical records reveal that the 
veteran had no complaints of a low back problem at a service 
department medical examination in 1990, and the report of his 
VA medical examination in 2000 reveals that he has low back 
pain and limitation of motion.  The clinical findings of 
record are insufficient to demonstrate the presence of a 
current chronic low back disability due to injury or disease 
in service.  38 C.F.R. § 3.303(b).

As the evidence does not demonstrate the presence of a 
current chronic low back disability, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of a low back injury, and the claim 
is denied.

Residuals of a Right Ankle Injury

Service medical record show that the veteran was seen in 
April 1980 for right ankle problems, including right ankle 
edema and complaints of a right ankle injury.  The assessment 
on one date was that of a sprained ankle.  X-ray studies of 
the right ankle at that time showed no fracture.  The 
available service medical records do not reveal further 
complaints or findings of a right ankle condition.

The service department report of the veteran's medical 
examination in June 1990 for enlistment in the U.S. Army 
National Guard is negative for complaints or findings of a 
right ankle disability.

The veteran underwent a VA medical examination in March 2000 
in order to determine the nature and extent of any right 
ankle disorder.  He gave a history of sustaining a right 
ankle fracture in 1978 following a parachute jump.  
Examination of the right ankle revealed no deformity and 
there was no tenderness on palpation.  No abnormalities of 
the right ankle were found other than pain with motion.  The 
diagnosis was that of a normal right ankle with subjective 
complaints of pain.

A review of the records reveals that the veteran was seen for 
acute right ankle problems in service.  Although the veteran 
reports fracturing his right ankle in service, X-ray studies 
of the right ankle in April 1980 showed no evidence of 
fracture.  The post-service medical records reveal that the 
veteran had no complaints or abnormalities of the right ankle 
at a service department examination in 1990, and that a right 
ankle abnormality, other than subjective complaints of pain, 
was not found at his VA examination in 2000.

The Board finds that the evidence does not show the presence 
of a chronic right ankle disability in service or after 
service.  The veteran's subjective complaints of right ankle 
pain are insufficient to demonstrate the presence of a 
current chronic right ankle disability.  Thus, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for a right ankle disability, and 
the claim is denied.

II.  Increased rating

Service medical records show that the veteran was treated for 
laceration of the left wrist.

In March 2000, he underwent a VA medical examination to 
determine the nature and extent of any residuals of a left 
wrist injury.  He gave a history of laceration of the left 
wrist in service.  He complained of diminished functional 
ability with the left hand.  Examination of the left wrist 
revealed a 3 inch transverse scar over the carpal bones.  The 
scar was smooth except for a .5 inch portion that was 
fibrotic.  The scar moved freely over the tendinous and 
muscular structures.  He was able to move his fingers 
independently without difficulty.  He was able to make a 
normal fist.  The strength of the hand grip was normal.  The 
diagnosis was that of status post left wrist laceration with 
subjective complaints.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The evidence shows that the veteran's residuals of a left 
wrist laceration in service are manifested by a scar.  A 10 
percent evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration or that they 
produce limitation of function of the body part which they 
affect.  38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

The medical evidence reveals that the veteran's left wrist 
scar is essentially asymptomatic except for a small fibrotic 
area.  The medical evidence does not reveal that the scar is 
poorly nourished with repeated ulceration, tender and painful 
on objective demonstration or that it affects the motion of 
any joint.  Nor does the evidence reveal the presence of any 
such manifestations since January 2000.  Hence, a compensable 
evaluation for the scar is not warranted at any time since 
January 2000 under the provisions of diagnostic code 7803, 
7804 or 7805.  Fenderson v. West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the claim for a 
higher rating for the residuals of a left wrist injury 
manifested by a scar, initially assigned a zero percent 
evaluation, effective from January 2000, and the claim is 
denied. 

As the preponderance of the evidence is against the claims of 
service connection for residuals of a right shoulder injury, 
residuals of a low back injury and residuals of a right ankle 
injury, and a higher rating for the left wrist scar, the 
benefit of the doubt doctrine is not for application with 
regard to these claims.  VCAA, Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified as amended at 38 C.F.R. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for residuals of a right shoulder injury 
is denied.

Service connection for residuals of a low back injury is 
denied.

Service connection for residuals of a right ankle injury is 
denied.

A higher rating for residuals of a left wrist injury 
manifested by a scar, initially evaluated as zero percent 
disabling, effective from January 2000, is denied.


REMAND

As noted above, the VCAA redefined VA's duty assist a veteran 
in the development of a claim.  The available service medical 
records show that the veteran was seen for problems with his 
feet, including possible flat feet, in service, and the 
reports of his post-service treatment and examinations reveal 
that he now has flat feet.  Under the circumstances in this 
case, there is additional VA duty to assist the veteran in 
the development of his claim of service connection for 
bilateral pes planus.

The RO should advise the veteran of the evidence needed to 
successfully prove his claim of service connection for 
bilateral pes planus and assist him in obtaining any relevant 
evidence.  This assistance should include a follow-up 
requests to the National Personnel Records Center (NPRC) for 
all of the veteran's service medical records.

The RO should schedule the veteran for a VA compensation 
examination to determine the severity of his bilateral pes 
planus, and to obtain an opinion regarding the etiology of 
this condition.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for foot problems since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The RO should requests the veteran's 
service medical records from the NPRC.  
The assistance of the military record 
specialist at the RO should be obtained 
in attempting to get these records.

3.  The RO should notify the veteran of 
any unsuccessful efforts to obtain 
relevant evidence and explain to him the 
efforts made to obtain this evidence, and 
describe the further action that will be 
taken on his claim.

4.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his bilateral pes planus, 
and to obtain an opinions as to the 
etiology of this condition.  The examiner 
should give a fully reasoned opinion as 
to whether it is at least as likely as 
not that the veteran's bilateral pes 
planus is related to an incident of 
service, including his various foot 
problems.  If the examiner concludes that 
the bilateral pes planus preexisted the 
veteran's entry into service, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the bilateral pes planus increased 
in severity in service.  If it did, the 
level of disability attributable to such 
aggravation should be reported, that is 
the degree of disability over and above 
the degree of disability existing prior 
to the aggravation.  The examiner should 
support any opinion by discussing medical 
evidence as applied to specific medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to him or her and 
reviewed prior to the examination.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  The RO should review the claim of 
service connection for bilateral pes 
planus.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 



